DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed September 22, 2021 is acknowledged.  Claims 1-3 and 5-28 are pending in the application.  Claim 4 has been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3 and 5-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. WO 2014200000 (hereinafter “Yamamoto”) (refer to the corresponding patent family member US 20160106130, which is published in English) in view of Hayakawa et al. JP 2013138631 (hereinafter “Hayakawa”) (refer to the corresponding machine translation).
With respect to claims 1-3 and 5-28, Yamamoto 
The quantity of at least 10 µg/100 g or .01 mg/100 mL diketopiperazines (cycloalanylalanine) in the drink of Yamamoto as discussed above encompasses the cycloalanylalanine contents of the claimed invention (claims 1, 2, 13, 14, 17-19, and 26).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
However, Yamamoto does not disclose the drink comprises a caffeine content of 1 to 190 mg/100 mL (claims 1, 13, 17, and 18) or 6-110 mg/100 mL (claims 3, 15, 20, and 27), providing a ratio of caffeine to cycloalanylalanine content of 20 to 5000 (claim 6), and the drink is packaged (claim 12).
Hayakawa discloses providing a drink, such as a packaged coffee drink (claim 12), comprising .0001% to 0.12% (.1 to 120 mg/100 mL) caffeine (claims 1, 3, 13, 15, 17, 18, 20, and 27) and diketopiperazines to provide a ratio of caffeine to diketopiperazines of greater than 100 (claim 6) (Abstract; and paragraphs [0001], [0008]-[0011], [0015]-[0017], [0033], and [0039]).
Based upon the fact that Yamamoto and Hayakawa similarly teach preparing drinks comprising diketopiperazines and caffeine, Hayakawa discloses controlling the content ratio of caffeine to diketopiperazines in order to obtain good taste and improved flavor (paragraphs [0009] and [0017]), Yamamoto discloses preparing tea and coffee drinks (paragraph [0066]) and it is well understood these beverages comprise various quantities of caffeine, Yamamoto discloses the diketopiperazine(s) preparations are highly versatile to be mixed in designing the flavor of drinks (paragraphs [0066] and Yamamoto and Hayakawa, to control the ratio of caffeine and diketopiperazines (cycloalanylalanine) by adjusting the caffeine and diketopiperazines (cycloalanylalanine) contents of the beverage product with the expectation of successfully preparing a beverage with desirable organoleptic qualities comprising caffeine content (Y) and cycloalanylalanine content (X) that also satisfies the expression of Y ≤ 240log10(X) + 720 and Y ≥ 1.5log10(X) + 4.5 (claims 1, 13, 17, 18) as well as Y ≤ 50log10(X) + 150 and Y ≥ 4log10(X) + 12 and X ≤ 7.0 (claim 5), particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Additionally, given that Yamamoto and Hayakawa similarly teach preparing drinks comprising diketopiperazines and caffeine, manufacturing of a food commonly involves packaging of the food, and packaged foodstuff were well known in the art before the effective filing date of the claimed invention as shown in Hayakawa, it would have been obvious, given the teachings of Hayakawa, to select a package for the drink of Yamamoto based in its suitability for its intended purpose (claim 12). The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Absent any clear and convincing evidence to the contrary, suppressing bitterness of caffeine and astringency of cycloalanylalanine would naturally occur from said methods of claims 17 and 18 since Yamamoto in view of Hayakawa positively recites all of the claimed process steps, Yamamoto discloses a drink (such as coffee or tea which are well known to comprise various amounts of caffeine) comprising a total amount of diketopiperazines (cycloalanylalanine) of at least 10 µg/100 g or .01 mg/100 mL can have a good taste without having bitterness (paragraphs [0066] and [0178]), Hayakawa discloses controlling the content ratio of caffeine to diketopiperazines in order to obtain good taste and improved flavor (paragraphs [0009] and [0017]), and the suppressed .

Response to Arguments
Applicant’s arguments filed September 22, 2021 have been fully considered.
Due to the amendments to the claims, the 35 USC 112 rejections in the previous Office Action have been withdrawn (P7).
Applicant’s arguments with respect to Yamamoto in view of Hayakawa have been fully considered, but they are unpersuasive (P7-P9).
Applicant respectfully submits that Yamamoto in view of Hayakawa does not teach or suggest "a cycloalanylalanine content of 2.4 to 14 mg/100 mL" as recited in claim 1 and similarly recited in claims 13, 17, and 18.  Yamamoto does not describe the upper limit of the concentration of cyclo(Ala-Ala).  As previously pointed out by Applicant, the amount of Cyclo (Ala-Ala) in each plant extract described in Yamamoto is as follows: Tea leaves: Cyclo(Ala-Ala) is 11.3ppm/Bx (1.13mg/100mL) in the total amount of DKP: 143.3ppm/Bx; namely approx. 7.9%; Soybean: Cyclo(Ala-Ala) is 6.lppm/Bx (0.61mg/100mL) in the total amount of DKP: 125.5ppm/Bx, namely approx. 4.9%; Malt: Cyclo(Ala-Ala) is 8.6ppm/Bx (0.86mg/100mL) in the total amount of DKP: 79.4ppm/Bx, namely approx. 10.8%.  Even if these plant extracts are added to the beverage, the amount of Cyclo(Ala-Ala) in the beverage does not exceed "1.13 mg/100 mL." On the other hand, the amount of Cyclo(Ala- Ala) described in the subject claims is "2.4 to 14 mg/100 mL." Therefore, the claimed range of the amount of Cyclo(Ala-Ala) differs from the range of the amount range described in Yamamoto.  Furthermore, the 
Examiner disagrees.  Yamamoto clearly teaches the diketopiperazine(s), such as cycloalanylalanine, are added to a drink (tea or coffee) to obtain a total amount of diketopiperazine(s) of at least 10 µg/100 g (0.01 mg/100 mL) or more in the drink (Abstract; and paragraphs [0020], [0057]-[0063], [0066], and [0073], emphasis added).  Thus, the quantity of at least 10 µg/100 g or .01 mg/100 mL diketopiperazines (cycloalanylalanine) in the drink of Yamamoto encompasses the cycloalanylalanine content of the claimed invention.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, the benefits described by the Applicant are indeed expected in view of the prior art since Yamamoto teaches the drink including a total amount of diketopiperazine(s) (cycloalanylalanine) of at least 10 µg/100 g (0.01 mg/100 mL) or more can have a good taste without having bitterness (paragraph [0066]) and Hayakawa discloses controlling the content ratio of caffeine to diketopiperazines in order to obtain good taste and improved flavor (paragraphs [0009] and [0017]).  Applicant is reminded any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In other words, the unexpectedness must be sufficient “to secure the validity of the claims in suit.” Syntex (U.S.A.) LLC v. Apotex, Inc., 407 F.3d 1371, 1381 (Fed. Cir. 2005) and MPEP 716.02.
Applicant argues Yamamoto relates to “plant extract”, and thus, Yamamoto does not disclose the features of new claims 22-24 which recite that the composition comprises cycloalanylalanine derived from a heat-treated animal peptide product wherein the animal peptide is obtained from a whey peptide or a collagen peptide.
Examiner disagrees.  As discussed above, Yamamoto teaches preparing a foodstuff or drink comprising diketopiperazine(s), such as cycloalanylalanine.  The diketopiperazines (cycloalanylalanine) are obtained from a heat treated animal peptide such as a collagen peptide (claims 22-25) (Abstract; and paragraphs [0003], [0015]-[0016], [0057], and [0066]). Applicant is reminded "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793